 



Exhibit 10.3
For Clerk of Court Use
PREPARED BY: Thomas P. Angelo, Esq.
RETURN TO: Thomas P. Angelo, Esq.
Angelo & Banta, P.A.
515 East Las Olas Boulevard, Suite 850
Fort Lauderdale, Florida 33301
FLORIDA DOCUMENTARY STAMP TAXES IN THE AMOUNT OF $26,775.00 AND FLORIDA
NON-RECURRING INTANGIBLE TAXES IN THE AMOUNT OF $15,300.00 ARE BEING PAID UPON
RECORDATION OF THIS INSTRUMENT.
MORTGAGE, ASSIGNMENT OF RENTS AND SECURITY AGREEMENT
This MORTGAGE ASSIGNMENT OF RENTS AND SECURITY AGREEMENT (hereafter referred to
as “Mortgage”) made January 4, 2007, by and between Wachovia Bank, National
Association, a national banking association, whose address is 225 Water Street,
Jacksonville, Florida 32202 (“Bank”), and SBS MIAMI BROADCAST CENTER, INC., a
Delaware corporation whose address is 2601 S. Bayshore Drive, PH II, Coconut
Grove, Florida 33133 (“Mortgagor”).
W I T N E S S E T H :
     To secure payment and performance of obligations under that certain
Promissory Note dated of even date herewith, in the original principal amount of
$7,650,000.00, made by Mortgagor payable to Bank (as the same may be amended,
modified, extended or increased from time to time, the “Note”), this Mortgage,
any present or future Letters of Credit issued by Bank for the account of
Mortgagor, other loan documents as defined in the Note (the “Loan Documents”),
and swap agreements as defined in 11 U.S.C. § 101, as in effect from time to
time, and any renewals, extensions, novations, or modifications of the foregoing
(collectively the “Obligations”), and in consideration of these premises and for
other consideration, Mortgagor does mortgage, grant and convey unto Bank (for
itself and its affiliates), its successors and assigns all of Mortgagor’s right,
title and interest now owned or hereafter acquired in and to each of the
following (collectively, the “Property”): (i) all those certain tracts of land
in the State of Florida more particularly described in EXHIBIT A attached hereto
and made part hereof (the “Land”); (ii) all buildings and improvements now or
hereafter erected on the Land; (iii) all fixtures, machinery, equipment and
other articles of real, personal or mixed property attached to, situated or
installed in or upon, or used in the operation or maintenance of, the Land or
any buildings or improvements situated thereon, whether or not such real,
personal or mixed property is or shall be affixed to the Land; (iv) all

 



--------------------------------------------------------------------------------



 



building materials, building machinery and building equipment delivered on site
to the Land during the course of, or in connection with, any construction,
repair or renovation of the buildings and improvements situated or to be
situated thereon; (v) all leases, licenses or occupancy agreements of all or any
part of the Land and all extensions, renewals, and modifications thereof, and
any options, rights of first refusal or guarantees relating thereto; all rents,
income, revenues, security deposits, issues, profits, awards and payments of any
kind payable under the leases or otherwise arising from the Land; (vi) all
contract rights, accounts receivable and general intangibles relating to the
Land or the use, occupancy, maintenance, construction, repair or operation
thereof; all management agreements, franchise agreements, utility agreements and
deposits; all maps, plans, surveys and specifications; all warranties and
guaranties; all permits, licenses and approvals; and all insurance policies;
(vii) all estates, rights, tenements, hereditaments, privileges, easements, and
appurtenances of any kind benefiting the Land; all means of access to and from
the Land, whether public or private; and all water and mineral rights; and
(viii) all “Proceeds” of any of the above-described property, which term shall
have the meaning given to it in the Uniform Commercial Code of the jurisdiction
where this Mortgage is recorded (the “UCC”), whether cash or non-cash, and
including insurance proceeds and condemnation awards; and all replacements,
substitutions and accessions thereof.
     In the event that Mortgagor is the owner of a leasehold estate with respect
to any portion of the Property and Mortgagor obtains a fee estate in such
portions of the Property, then, such fee estate shall automatically, and without
further action of any kind on the part of the Mortgagor, be and become subject
to the security title and lien of this Agreement.
     TO HAVE AND TO HOLD the Property and all the estate, right, title and
interest, in law and in equity, of Mortgagor’s in and to the Property unto Bank,
its successors and assigns, forever.
     Mortgagor WARRANTS AND REPRESENTS that Mortgagor is lawfully seized of the
Property, in fee simple, absolute, that Mortgagor has the legal right to convey
and encumber the same, and that the Property is free and clear of all liens and
encumbrances. Mortgagor further warrants and will forever defend all and
singular the Property and title thereto to Bank and Bank’s successors and
assigns, against the lawful claims of all persons whomsoever.
     PROVIDED ALWAYS that if (i) all the Obligations (including without
limitation, all termination payments and any other amounts due under or in
connection with any swap agreements (as defined in 11 U.S.C. § 101, as in effect
from time to time) secured hereunder) are paid in full, (ii) each and every
representation, warranty, agreement, covenant and condition of this Mortgage,
and the other Loan Documents, are complied with and abided by, and (iii) any and
all swap agreements (as defined in 11 U.S.C. § 101, as in effect from time to
time) secured hereunder have matured or been terminated, then this Mortgage and
the estate hereby created shall cease and be null, void, and canceled of record.
     To protect the security of this Mortgage, Mortgagor further represents and
agrees with Bank as follows:
     Payment of Obligations. That the Obligations shall be timely paid and
performed.
     Future Advances. This Mortgage is given to secure not only existing
Obligations, but also future advances, including obligations under swap
agreements made, and future swap agreements (as defined in 11 U.S.C. § 101, as
in effect from time to time) entered into with Bank or any of its affiliates,
within 20 years of the date of this Mortgage to the same extent as if such
future advances and swap agreements are made on the date of the execution of
this Mortgage. The principal amount that may be so secured may decrease or
increase from time to time, but the total amount so secured at any one time
shall not exceed $35,000,000.00, plus all interest, costs, reimbursements, fees
and expenses due under this Mortgage and secured hereby. Mortgagor shall not
execute any document that impairs or otherwise impacts the priority of any
existing or future Obligations secured by this Mortgage.
     Grant of Security Interest in Personal Property. This Mortgage constitutes
a security agreement under the UCC and shall be deemed to constitute a fixture
financing statement hereby grants

Page 2



--------------------------------------------------------------------------------



 



a security interest in any personal property included in the Property. On
request of Bank, Mortgagor will execute one or more Financing Statements in form
satisfactory to Bank and will pay all costs and expenses of filing the same in
all public filing offices, where filing is deemed desirable by Bank. Bank is
authorized to file Financing Statements relating to the Property without
Mortgagor’s signature where permitted by law. Mortgagor appoints Bank as its
attorney-in-fact to execute such documents necessary to perfect Bank’s security
interest on Mortgagor’s behalf. The appointment is coupled with an interest and
shall be irrevocable as long as any Obligations remain outstanding.
Nothing herein obligates Bank to provide credit in excess of the Obligations.
     Leases, Subleases and Easements. Mortgagor shall maintain, enforce and
cause to be performed all of the terms and conditions under any lease, sublease
or easement which may constitute a portion of the Property. Mortgagor shall not,
without the consent of Bank (which consent shall not be unreasonably withheld or
delayed), enter into any new lease of all or any portion of the Property except
to an affiliate of Borrower (which lease(s) shall be subordinate to Bank’s
rights pursuant to a subordination and attornment agreement in a form acceptable
to Bank in its sole and absolute discretion and the terms of such lease(s) shall
be subject to Bank’s reasonable approval), agree to the cancellation or
surrender under any lease of all or any portion of the Property, agree to
prepayment of rents, issues or profits (other than rent paid at the signing of a
lease or sublease), modify any such lease so as to shorten the term, decrease
the rent, accelerate the payment of rent, or change the terms of any renewal
option; and any such purported new lease, cancellation, surrender, prepayment or
modification made without the consent of Bank shall be void as against Bank.
     Notwithstanding the foregoing, Mortgagor may modify the terms of that
certain Memorandum of Agreement recorded October 7, 1998, in Official Records
Book 18304, at Page 193, of the Public Records of Miami-Dade County, Florida,
relating to an approximate 35’ strip of land on the northern boundary of the
Property and create an easement for such strip of the Property, provided that
the form and substance of such easement is approved by Bank in its reasonable
discretion prior to recording of such easement.
     Required Insurance. Mortgagor shall maintain with respect to the Property:
(i) during construction of any improvements on the Property, “all-risk” builders
risk insurance which must include windstorm, hail damage, fire and vandalism
(non-reporting Completed Value with Special Cause of Loss form), in an amount
not less than the lesser of (a) the completed replacement value of the
improvements under construction and (b) the outstanding principal amount of the
Note, plus accrued interest, naming Bank as mortgagee and loss payee; (ii) upon
completion of construction, upon occupancy of any improvements, and at all other
times, insurance against loss or damage by fire and other casualties and hazards
by insurance written on an “all risks” basis, including malicious mischief,
collapse and sinkhole coverage, in an amount not less than the lesser of (a) the
completed replacement value of the improvements and (b) the outstanding
principal amount of the Note, plus accrued interest, naming Bank as loss payee
and mortgagee; (iii) if the Property is required to be insured pursuant to the
National Flood Reform Act of 1994, and the regulations promulgated thereunder,
flood insurance is required in the amount equal to the lesser of the loan amount
or maximum available under the National Flood Insurance Program. If, after
closing, the Property (or any part thereof) is remapped and if the vertical
improvements are determined to be located in a special flood hazard area,
Mortgagor must obtain and maintain a flood insurance policy. If, within
forty-five (45) days of receipt of notification from Bank that the Property has
been reclassified by FEMA as being located in a special flood hazard area,
Mortgagor has not provided sufficient evidence of flood insurance, Bank is
mandated under federal law to purchase flood insurance on behalf of Mortgagor,
and Bank will add the associated costs to the principal balance of the Note;
(iv) as applicable, insurance which complies with the workers’ compensation and
employers’ liability laws of all states in which Mortgagor shall be required to
maintain such insurance; and (v) liability insurance providing coverage in such
amount as Bank may reasonably require but in no event less than $1,000,000.00
combined single limit, naming Bank as an additional insured; and (vi) such other
insurance as Bank may reasonably require from time to time; provided such
insurance is customary for property of this nature and is otherwise available at
commercially reasonable rates.

Page 3



--------------------------------------------------------------------------------



 



     All property insurance policies shall contain an endorsement or agreement
by the insurer in form reasonably satisfactory to Bank that any loss shall be
payable in accordance with the terms of such policy notwithstanding any act or
negligence of Mortgagor and the further agreement (within both the property and
liability policies) of the insurer waiving rights of subrogation against Bank,
and rights of set-off, counterclaim or deductions against Mortgagor.
     All insurance policies shall be in form, provide coverages, be issued by
companies and be in amounts reasonably satisfactory to Bank, as required above.
At least 30 days prior to the expiration of each such policy, Mortgagor shall
furnish Bank with evidence satisfactory to Bank that such policy has been
renewed or replaced or is no longer required hereunder. All such policies shall
provide that the policy will not be canceled or materially amended without at
least 30 days prior written notice to Bank. In the event Mortgagor fails to
provide, maintain, keep in force, and furnish to Bank the policies of insurance
required by this paragraph, Bank may procure such insurance or single-interest
insurance in such amounts, at such premium, for such risks and by such means as
Bank chooses, at Mortgagor’s expense; provided however, Bank shall have no
responsibility to obtain any insurance, but if Bank does obtain insurance, Bank
shall have no responsibility to assure that the insurance obtained shall be
adequate or provide any protection to Mortgagor.
     Insurance Proceeds. After occurrence of any loss to any of the Property,
Mortgagor shall give prompt written notice thereof to Bank.
     In the event of such loss all insurance proceeds, including unearned
premiums, shall be payable to Bank, and Mortgagor hereby authorizes and directs
any affected insurance company to make payment of such proceeds directly to Bank
and not to Bank and Mortgagor jointly. Bank is hereby authorized by Mortgagor to
make proof of loss if not promptly made by Mortgagor, settle, adjust or
compromise any claims for loss or damage under any policy or policies of
insurance and Mortgagor appoints Bank as its attorney-in-fact to receive and
endorse any insurance proceeds to Bank, which appointment is coupled with an
interest and shall be irrevocable as long as any Obligations remain unsatisfied.
Mortgagor shall pay the costs of collection, including attorneys’ fees, of
insurance proceeds payable on account of such damage or destruction. Mortgagor
shall have no claim against the insurance proceeds, or be entitled to any
portion thereof, and all rights to the insurance proceeds are hereby assigned to
Bank as security for payment of the Obligations. Notwithstanding the foregoing,
prior to the occurrence of a Default, Mortgagor may settle, adjust or compromise
any claims for loss or damage under any policy or policies of insurance and
Bank’s consent to any settlement, adjustment or compromise shall not be
unreasonably withheld.
     In the event of any damage to or destruction of the Property, Bank shall
have the option of applying or paying all or part of the insurance proceeds to
(i) the Obligations in such order as Bank may determine, (ii) restoration,
replacement or repair of the Property in accordance with Bank’s standard
construction loan disbursement conditions and requirements, or (iii) Mortgagor.
Nothing herein shall be deemed to excuse Mortgagor from restoring, repairing and
maintaining the Property as required herein.
     Notwithstanding the foregoing, provided that all of the following
conditions are fully satisfied by Mortgagor, Bank shall disburse insurance
proceeds for repair and restoration of the Property in accordance with Bank’s
standard construction loan disbursement conditions and requirements: (i) no
default or event which, with the giving of notice or the passage of time, or
both, would constitute a default shall have occurred under any Loan Document;
(ii) Mortgagor shall have delivered evidence satisfactory to Bank that the
Property can be fully repaired and restored at least six (6) months prior to the
maturity of the Obligations; (iii) the work is performed under a fixed price or
guaranteed maximum price contract reasonably satisfactory to Bank in accordance
with plans and specifications and a budget satisfactory to Bank in accordance
with all legal requirements; (iv) Mortgagor shall have deposited with Bank for
disbursement in connection with the restoration the greater of: (A) the
applicable deductible under the insurance policies covering the loss; or (B) the
amount by which the cost of restoration of the Property to substantially the
same value, condition and character as existed prior to such damage is estimated
by Bank to exceed the net insurance proceeds; (v) Mortgagor’s insurance company
has agreed in writing to pay the Mortgagor’s claim as to the casualty and the
proceeds from such claim, together with Borrower’s

Page 4



--------------------------------------------------------------------------------



 



deposit under the preceding subsection (iv) is sufficient to rebuild the
Property; (vi) Mortgagor has paid as and when due all of Bank’s costs and
expenses incurred in connection with the collection and disbursement of
insurance proceeds, including without limitation, inspection, monitoring,
engineering and legal fees. If not paid on demand, at Bank’s option, such costs
may be deducted from the disbursements made by Bank or added to the sums secured
by this Mortgage; and (vii) such other terms and conditions as Bank may
reasonably require.
     Notwithstanding the foregoing, provided that all of the following
conditions are fully satisfied by Mortgagor, Bank shall not apply insurance
proceeds to the Obligations if such application would be adverse to any swap
agreement entered by Mortgagor in connection with Loan: (i) no default or event
which, with the giving of notice or the passage of time, or both, would
constitute a default shall have occurred under any Loan Document; (ii) no lease
of the Property has been cancelled or terminated, is not cancelable or
terminable by the tenant or Mortgagor on account of the casualty, or, if it is,
the tenant or Mortgagor (as applicable) has waived in writing its right to
cancel; (iii) Mortgagor has paid as and when due all of Bank’s costs and
expenses incurred in connection with the collection and disbursement of
insurance proceeds, including without limitation, inspection, monitoring,
engineering and legal fees; if not paid on demand, at Bank’s option, such costs
may be deducted from the disbursements made by Bank or added to the sums secured
by this Mortgage; and (iv) such other terms and conditions as Bank may
reasonably require. In the event the application of such insurance proceeds
would be adverse to any swap agreement entered into by Mortgagor in connection
with the Loan, and the above conditions are fully satisfied, Bank shall place
the insurance proceeds in a restricted account, in which restricted account Bank
shall have a perfected security interest, until such time as the application of
such insurance proceeds to the Obligations would not be adverse to any swap
agreement.
     Impositions; Escrow Deposit. Mortgagor will pay all taxes, levies,
assessments and other fees and charges imposed upon or which may become a lien
upon the Property under any law or ordinance (all of the foregoing collectively
“Impositions”) before they become delinquent, except for liens for taxes
contested by Mortgagor in good faith. Upon the occurrence of a Default and upon
the request of Bank, Mortgagor shall add to each periodic payment required under
the Note the amount estimated by Bank to be sufficient to enable Bank to pay, as
they come due, all Impositions and insurance premiums which Mortgagor is
required to pay hereunder. Payments requested under this provision shall be
supplemented or adjusted as required by Bank from time to time. Such funds may
be commingled with the general funds of Bank and shall not earn interest. Upon
the occurrence of a Default, Bank may apply such funds to pay any of the
Obligations.
     Use of Property. Mortgagor shall use and operate, and require its lessees
or licensees to use and operate, the Property in compliance with all applicable
laws (including, for example, the Americans with Disabilities Act and the Fair
Housing Act) and ordinances, covenants, and restrictions, and with all
applicable requirements of any lease or sublease now or hereafter affecting the
Property. Mortgagor shall not permit any unlawful use of the Property or any use
that may give rise to a claim of forfeiture of any of the Property. Mortgagor
shall not allow changes in the stated use of Property from that disclosed to
Bank at the time of execution hereof. Mortgagor shall not initiate or acquiesce
to a zoning change of the Property without prior notice to, and written consent
of, Bank.
     Maintenance, Repairs and Alterations. Mortgagor shall keep and maintain the
Property in good condition and repair and fully protected from the elements to
the reasonable satisfaction of Bank. Other than in connection with Mortgagor’s
planned renovation of the building located on the Property related to its
planned use as a broadcast center, Mortgagor will not remove, demolish or
structurally alter any of the buildings or other improvements on the Property
(except such alterations as may be required by laws, ordinances or regulations)
without the prior written consent of Bank. Mortgagor shall promptly notify Bank
in writing of any material loss, damage or adverse condition affecting the
Property.
     Eminent Domain. Should the Property or any interest therein be taken or
damaged by reason of any public use or improvement or condemnation proceeding
(“Condemnation”), or should Mortgagor receive any notice or other information
regarding such Condemnation, Mortgagor shall give prompt written notice thereof
to Bank. Bank shall be entitled to all compensation, awards and other payments
or

Page 5



--------------------------------------------------------------------------------



 



relief granted in connection with such Condemnation and, at its option, may
commence, appear in and prosecute in its own name any action or proceedings
relating thereto. After the occurrence of a Default, Bank shall be entitled to
make any compromise or settlement in connection with such taking or damage. All
compensation, awards, and damages awarded to Mortgagor related to any
Condemnation (the “Proceeds”) are hereby assigned to Bank and Mortgagor agrees
to execute such further assignments of the Proceeds as Bank may reasonably
require. Bank shall have the option of applying or paying the Proceeds in the
same manner as insurance proceeds as provided herein. Mortgagor appoints Bank as
its attorney-in-fact to receive and endorse the Proceeds to Bank, which
appointment is coupled with an interest and shall be irrevocable as long as any
Obligations remain unsatisfied.
     Notwithstanding the provisions of this section to the contrary, if a “de
minimis” (as hereinafter defined) portion of the Property is taken by
condemnation and if in Bank’s reasonable judgment such portion may be restored
or repaired to the similar condition immediately prior to such taking without
impairment of Bank’s security or the value of the Property, then, provided the
following conditions are satisfied, as determined by Bank in its reasonable
discretion, the Condemnation Proceeds received by Bank with respect to such
taking, after deducting therefrom all of Bank’s costs and expenses incurred by
Bank in connection with such Condemnation, shall be disbursed to Mortgagor as
work progresses pursuant to a construction and disbursing agreement in form and
content satisfactory to Bank in its sole discretion, and Mortgagor shall
promptly and diligently, regardless of whether there are sufficient proceeds
therefor, restore and repair the Property in a manner satisfactory to Bank. The
term “de minimis” for the purposes of this section means an amount, as
determined by Bank in its reasonable discretion.
The following conditions shall be satisfied, in Bank’s sole and absolute
discretion:

  (i)   Mortgagor shall have (a) delivered evidence that Condemnation Proceeds
(excluding such amounts as are attributable to a loss of rent, income, business
or profits) exist in an amount sufficient to reconstruct the improvements
located on the Property; and/or (b) made a deposit to Bank in such amount;    
(ii)   no Default shall exist and/or no condition shall exist which but for
notice, passage of time, or both, would constitute a Default;     (iii)   the
contemplated reconstruction shall not extend the “Maturity Date” set forth in
the Note or suspend or abate any obligation of Mortgagor or any Guarantor or any
other person;     (iv)   Mortgagor shall have obtained all necessary permits and
other approvals to reconstruct the Property;     (v)   Bank shall be satisfied
that it will not incur any liability to any other person as a result of such use
or release of Condemnation Proceeds.

In the event any one or more of the conditions set forth in this section above
is not satisfied, Bank may elect, in its sole and absolute discretion, to apply
the Condemnation Proceeds against the balance of the Obligations, whether or not
due, in such manner as Bank shall elect. If a Default shall occur hereunder, of
if Mortgagor shall fail diligently to pursue and complete the reconstruction,
Bank may, in its sole discretion, apply any undisbursed Condemnation Proceeds
and any of Mortgagor’s deposits against the balance of the Obligations, whether
or not due, in such manner as Bank shall elect.
     Notwithstanding the foregoing, provided that all of the following
conditions are fully satisfied by Mortgagor, Bank shall not apply Condemnation
Proceeds to the Obligations if such application would be adverse to any swap
agreement entered by Mortgagor in connection with Loan: (i) no default or event
which, with the giving of notice or the passage of time, or both, would
constitute a default shall have occurred under any Loan Document; (ii) no lease
of the Property is cancelable or terminable by the tenant or Mortgagor on
account of the Condemnation or, if it is, the tenant or Mortgagor (as
applicable) has waived in writing its right to cancel; (iii) Mortgagor has paid
as and when due all of Bank’s costs and expenses incurred in connection with the
collection and disbursement of Condemnation Proceeds, including without
limitation, inspection, monitoring, engineering and legal fees; if not paid on
demand, at Bank’s option, such costs may be deducted from the disbursements made
by Bank or added to the sums secured by this Mortgage; and (iv) such other terms
and conditions as Bank may reasonably require. In

Page 6



--------------------------------------------------------------------------------



 



the event the application of such Condemnation Proceeds would be adverse to any
swap agreement entered into by Mortgagor in connection with the Loan, and the
above conditions are fully satisfied, Bank shall place the Condemnation Proceeds
in a restricted account, in which restricted account Bank shall have a perfected
security interest, until such time as the application of such Condemnation
Proceeds to the Obligations would not be adverse to any swap agreement.
     Environmental Condition of Property and Indemnity. Mortgagor warrants and
represents to Bank, except as reported by Mortgagor to Bank in writing
(including any environmental reports provided to Bank), that: (i) Mortgagor has
inspected and is familiar with the environmental condition of the Property;
(ii) to Mortgagor’s knowledge, after diligent inquiry, the Property and
Mortgagor, and any occupants of the Property, are in compliance with and shall
continue to be in compliance with all applicable federal, state and local laws
and regulations intended to protect the environment and public health and safety
as the same may be amended from time to time (“Environmental Laws”); (iii) to
Mortgagor’s knowledge, after diligent inquiry, the Property is not and has never
been used to generate, handle, treat, store or dispose of, in any quantity, oil,
petroleum products, hazardous or toxic substances, hazardous waste, regulated
substances or hazardous air pollutants (“Hazardous Materials”) in violation of
any Environmental Laws; (iv) to Mortgagor’s knowledge, after diligent inquiry,
no Hazardous Materials (including asbestos, mold or lead paint in any form) are
located on or under the Property or emanate from the Property; (v) there are no
unregistered underground storage tanks on the Property that are subject to any
underground storage tank registration laws or regulations; (vi) no notice has
been received by Mortgagor with regard to any Hazardous Material on the
Property; (vii) no action, investigation or proceeding is pending or to
Mortgagor’s knowledge threatened which seeks to enforce any right or remedy
against Mortgagor or the Property under any Environmental Law; and (viii) all
licenses, permits and other governmental or regulatory actions necessary for the
Property to comply with Environmental Laws shall be obtained and maintained and
Mortgagor shall assure compliance therewith.
     Further, Mortgagor represents to Bank that no portion of the Property is a
protected wetland. Mortgagor agrees to notify Bank immediately upon receipt of
any citations, warnings, orders, notices, consent agreements, process or claims
alleging or relating to violations of any Environmental Laws or to the
environmental condition of the Property and shall conduct and complete all
investigations and all cleanup actions necessary to comply with the
Environmental Laws and to remove, in accordance with Environmental Laws, any
Hazardous Material from the Property.
     Mortgagor shall indemnify, hold harmless, and defend Bank from and against
any and all damages, penalties, fines, claims, suits, liabilities, costs,
judgments and expenses, including reasonable attorneys’, consultants’ or
experts’ fees of every kind and nature incurred, suffered by or asserted against
Bank as a direct or indirect result of: (i) representations made by Mortgagor in
this Section being or becoming untrue in any material respect; (ii) Mortgagor’s
violation of or failure to meet the requirements of any Environmental Laws; or
(iii) Hazardous Materials which, while the Property is subject to this Mortgage,
exist on the Property. Bank shall have the right to arrange for or conduct
environmental inspections of the Property from time to time (including the
taking of soil, water, air or material samples). The cost of such inspections
made after Default (as hereinafter defined) or which are required by laws or
regulations applicable to Bank shall be borne by Mortgagor. However, Mortgagor’s
indemnity shall not apply to any negligent or intentional act of Bank which
takes place before or after foreclosure or satisfaction of this Mortgage. These
indemnification obligations are in addition to General Indemnification
provisions set forth hereafter. Mortgagor’s Obligations under this section shall
continue, survive and remain in full force and effect notwithstanding the
repayment of the Obligations, a foreclosure of or exercise of power of sale
under this instrument, a delivery of a deed in lieu of foreclosure, a
cancellation or termination of record of this instrument and the transfer of the
Property.
     Appraisals. Mortgagor agrees that Bank may obtain an appraisal of the
Property when required by the regulations of the Federal Reserve Board or the
Office of the Comptroller of the Currency, or any other regulatory agency or at
such other times as Bank may reasonably require. Such appraisals shall be
performed by an independent third party appraiser selected by Bank. The cost of
such appraisals shall be borne by Mortgagor. If requested by Bank, Mortgagor
shall execute an engagement letter addressed to the appraiser selected by Bank.
Mortgagor’s failure or refusal to sign such an engagement letter, however, shall
not impair Bank’s right to obtain such an appraisal. Mortgagor agrees to pay the
cost of such appraisal within 10 days after receiving an invoice for such
appraisal.

Page 7



--------------------------------------------------------------------------------



 



     Inspections. Bank, or its representatives or agents, are authorized to
enter at any reasonable time upon any part of the Property for the purpose of
inspecting the Property and for the purpose of performing any of the acts it is
authorized to perform under the terms of this Mortgage.
     Liens and Subrogation. Mortgagor shall pay and promptly discharge all
liens, claims and encumbrances upon the Property. Mortgagor shall have the right
to contest in good faith the validity of any such lien, claim or encumbrance,
provided: (i) such contest suspends the collection thereof or there is no danger
of the Property being sold or forfeited while such contest is pending;
(ii) Mortgagor first deposits with Bank a bond or other security satisfactory to
Bank in such amounts as Bank shall reasonably require; and (iii) Mortgagor
thereafter diligently proceeds to cause such lien, claim or encumbrance to be
removed and discharged.
     Bank shall be subrogated to any liens, claims and encumbrances against
Mortgagor or the Property that are paid or discharged through payment by Bank or
with loan proceeds, notwithstanding the record cancellation or satisfaction
thereof.
     Waiver of Mortgagor’s Rights. To the fullest extent permitted by law,
Mortgagor waives the benefit of all laws now existing or that hereafter may be
enacted providing for (i) any appraisement before sale of any portion of the
Property, (ii) in any way extending the time for the enforcement of the
collection of the Note or the debt evidenced thereby or any of the other
Obligations, and any rights to hearing prior to the exercise by Bank of any
right, power, or remedy herein provided to Bank.
     To the full extent Mortgagor may do so, Mortgagor agrees that Mortgagor
will not at any time insist upon, plead, claim or seek to take the benefit or
advantage of any law now or hereafter in force providing for any exemption
(including homestead exemption), appraisement, valuation, stay, extension or
redemption, and Mortgagor for themselves and their respective heirs, devisees,
representatives, successors and assigns, and for any and all persons claiming
any interest in the Property, to the extent permitted by law, hereby waive and
release all rights of valuation, appraisement, redemption, stay of execution,
the benefit of all exemption laws, notice of election to mature or declare due
the whole of the secured indebtedness and marshalling in the event of
foreclosure of the liens hereby created. Mortgagor further waives any and all
notices other than those required under any Loan Document, including, without
limitation, notice of intention to accelerate and of acceleration of the
Obligations.
     Payments by Bank. In the event of Default (as hereinafter defined) in the
timely payment or performance of any of the Obligations, Bank, at its option and
without any duty on its part to determine the validity or necessity thereof, may
pay the sums for which Mortgagor is obligated. Further, Bank may pay such sums
as Bank deems appropriate for the protection and maintenance of the Property
including, without limitation, sums to pay Impositions and other levies,
assessments or liens, maintain insurance, make repairs, secure the Property,
maintain utility service, intervene in any condemnation and pay attorneys’ fees
and other fees and costs to enforce this Mortgage or protect the lien hereof
(including foreclosure) or collect the Obligations, without limitation,
including those incurred in any proceeding including bankruptcy or arbitration.
Any amounts so paid shall bear interest at the default rate stated in the Note
and shall be secured by this Mortgage.
     Indemnification. Mortgagor shall protect, indemnify and save harmless Bank
from and against all losses, liabilities, obligations, claims, damages,
penalties, fines, causes of action, costs and expenses (including, without
limitation, reasonable attorneys’ fees and expenses) (collectively, “Damages”)
imposed upon, incurred by or asserted or assessed against Bank on account of or
in connection with (i) the Loan Documents or any failure or alleged failure of
Mortgagor to comply with any of the terms of, or the inaccuracy or breach of any
representation in, the Loan Documents; (ii) the Collateral or any claim of loss
or damage to the Property or any injury or claim of injury to, or death of, any
person or property that may be occasioned by any cause whatsoever pertaining to
the Property or the use, occupancy or operation thereof, (iii) any failure or
alleged failure of Mortgagor to comply with any law, rule or regulation
applicable

Page 8



--------------------------------------------------------------------------------



 



to it or to the Property or the use, occupancy or operation of the Property
(including, without limitation, the failure to pay any taxes, fees or other
charges), provided that such indemnity shall be effective only to the extent of
any Damages that may be sustained by Bank in excess of any net proceeds received
by it from any insurance of Mortgagor (other than self-insurance) with respect
to such Damages, (iv) any Damages whatsoever by reason of any alleged action,
obligation or undertaking of Bank relating in any way to or any matter
contemplated by the Loan Documents, (v) any claim for brokerage fees or such
other commissions relating to the Property or any other Obligations, or (vi) any
and all liability arising from any leases related to the Property. Nothing
contained herein shall require Mortgagor to indemnify Bank for any Damages
resulting from Bank’s gross negligence or its willful and wrongful acts. The
indemnity provided for herein shall survive payment of the Obligations and shall
extend to the officers, directors, employees and duly authorized agents of Bank.
In the event the Bank incurs any Damages arising out of or in any way relating
to the transaction contemplated by the Loan Documents (including any of the
matters referred to in this section), the amounts of such Damages shall be added
to the Obligations, shall bear interest, to the extent permitted by law, at the
interest rate borne by the Obligations from the date incurred until paid and
shall be payable on demand.
     Assignment of Rents. Mortgagor hereby absolutely assigns and transfers to
Bank all the leases, rents, issues and profits of the Property (collectively
“Rents”). Although this assignment is effective immediately, so long as no
Default exists, Bank gives to and confers upon Mortgagor the privilege under a
revocable license to collect as they become due, but not prior to accrual, the
Rents and to demand, receive and enforce payment, give receipts, releases and
satisfactions, and sue in the name of Mortgagor for all such Rents. Mortgagor
represents there has been no prior assignment of leases or Rents, and agrees not
to further assign such leases or Rents. Upon any occurrence of Default, the
license granted to Mortgagor herein shall be automatically revoked without
further notice to or demand upon Mortgagor, and Bank shall have the right, in
its discretion, without notice, by agent or by a receiver appointed by a court,
and without regard to the adequacy of any security for the Obligations, (i) to
enter upon and take possession of the Property, (ii) notify tenants, subtenants
and any property manager to pay Rents to Bank or its designee, and upon receipt
of such notice such persons are authorized and directed to make payment as
specified in the notice and disregard any contrary direction or instruction by
Mortgagor, and (iii) in its own name, sue for or otherwise collect Rents,
including those past due, and apply Rents, less costs and expenses of operation
and collection, including reasonable attorneys’ fees, to the Obligations in such
order and manner as Bank may determine or as otherwise provided for herein.
Bank’s exercise of any one or more of the foregoing rights shall not cure or
waive any Default or notice of Default hereunder.
     Due on Sale or Further Encumbrance or Transfer of an Interest in Mortgagor.
Without the prior written consent of Bank in each instance, Mortgagor shall not
(i) sell, convey, transfer or encumber the Property, or any part thereof or
interest therein, whether legal or equitable, (ii) cause or permit any transfer
of the Property or any part thereof, whether voluntarily, involuntarily or by
operation of law, or (iii) enter into any agreement or transaction to transfer,
or accomplish in form or substance a transfer, of the Property. A “transfer” of
the Property includes: (a) the direct or indirect sale, transfer or conveyance
of the Property or any portion thereof or interest therein; (b) the execution of
an installment sale contract or similar instrument affecting all or any portion
of the Property; (c) if Mortgagor or any general partner or member of Mortgagor,
is a corporation, partnership, limited liability company, trust or other
business entity, the transfer, pledge, assignment or encumbrance (whether in one
transaction or a series of transactions) of any stock, partnership, limited
liability company or other ownership interests in such corporation, partnership,
limited liability company or entity including, without limitation, changes in
stockholders, partners, members, managers, trustees, beneficiaries, or their
respective interests; whether directly or indirectly; provided, however, that
the pledge of Mortgagor’s stock pursuant to that certain First Lien Credit
Agreement, among SPANISH BROADCASTING SYSTEM, INC., a Delaware corporation d/b/a
SPANISH BROADCASTING SYSTEM OF DELAWARE, INC. (“Guarantor”), as borrower,
MERRILL LYNCH, PIERCE FENNER & SMITH, INCORPORATED, as syndication agent, Bank,
as documentation agent, LEHMAN COMMERCIAL PAPER INC., as administrative agent
and other lenders, as lenders, dated as of June 10, 2005 (as same may be
amended, modified, extended or replaced from time to time, the “Senior Credit
Facility”) shall not be deemed a transfer; (d) if Mortgagor, or any general
partner or member of Mortgagor, is a corporation, the creation or issuance of
new stock by which an aggregate of

Page 9



--------------------------------------------------------------------------------



 



more than 10% of such corporation’s stock shall be vested in a party or parties
who are not now stockholders; and (e) an agreement by Mortgagor leasing all or a
substantial part of the Property for other than actual occupancy by a space
tenant thereunder or a sale, assignment or other transfer of or the grant of a
security interest in and to any Leases. Notwithstanding anything to the contrary
contained herein, Mortgagor may transfer (i) up to forty-nine percent (49%) of
the stock of Mortgagor so long as Guarantor owns, directly or indirectly, at
least fifty-one percent (51%) of the issued and outstanding shares of Mortgagor
and maintains control of the day to day business operations of Mortgagor and so
long as Guarantor continues to guaranty the obligations of Mortgagor under the
Note, this Mortgage and other Loan Documents, or (ii) subject to the immediately
preceding subsection (i), shares of publicly traded stock in Guarantor.
     Bank’s consent to any conveyance or encumbrance may be conditioned upon an
increase in the interest rate specified in the Note (or other Obligations), an
extension or curtailment of the maturity of the Obligations, or other
modification of the Note or this instrument.
     Notwithstanding the foregoing Mortgagor may lease the Property to
affiliates of Borrower, which lease(s) shall be subordinate to Bank’s rights
pursuant to a subordination and attornment agreement in a form acceptable to
Bank in its sole and absolute discretion. The terms of such lease(s) shall be
subject to Bank’s reasonable approval.
     Remedies of Bank on Default. Failure of Mortgagor or any other person
liable to timely pay or perform, after the expiration of any applicable grace or
cure periods set forth in the Loan Documents, any of the Obligations is a
default (“Default”) under this Mortgage. Upon the occurrence of Default the
following remedies are available, without limitation, to Bank: (i) Bank may
exercise any or all of Bank’s remedies under this Mortgage or other Loan
Documents including, without limitation, acceleration of the maturity of all
payments and Obligations, other than Obligations under any swap agreements (as
defined in 11 U.S.C. § 101, as in effect from time to time) with Bank or any of
its affiliates, which shall be due in accordance with and governed by the
provisions of said swap agreements; (ii) Bank may take immediate possession of
the Property or any part thereof (which Mortgagor agrees to surrender to Bank)
and manage, control or lease the same to such persons and at such rental as it
may deem proper and collect and apply Rents to the payment of: (a) the
Obligations, together with all costs and reasonable attorneys’ fees; (b) all
Impositions and any other levies, assessments or liens which may be prior in
lien or payment to the Obligations, and premiums for insurance, with interest on
all such items; and (c) the cost of all alterations, repairs, replacements and
expenses incident to taking and retaining possession of the Property and the
management and operation thereof; all in such order or priority as Bank in its
sole discretion may determine. The taking of possession shall not prevent
concurrent or later proceedings for the foreclosure sale of the Property;
(iii) Bank may apply to any court of competent jurisdiction for the appointment
of a receiver for all purposes including, without limitation, to manage and
operate the Property or any part thereof, and to apply the Rents therefrom as
hereinabove provided. In the event of such application, Mortgagor consents to
the appointment of a receiver, and agrees that a receiver may be appointed
without notice to Mortgagor, without regard to whether Mortgagor has committed
waste or permitted deterioration of the Property, without regard to the adequacy
of any security for the Obligations, and without regard to the solvency of
Mortgagor or any other person, firm or corporation who or which may be liable
for the payment of the Obligations; (iv) Bank may exercise all the remedies of a
mortgagee as provided by law and in equity including, without limitation,
foreclosure upon this Mortgage and sale of the Property, or any part of the
Property, at public sale conducted according to applicable law (referred to as
“Sale”) and conduct additional Sales as may be required until all of the
Property is sold or the Obligations are satisfied; (v) With respect to any
portion of the Property governed by the UCC, Bank shall have all of the rights
and remedies of a secured party thereunder. Bank may elect to foreclose upon any
Property that is fixtures under law applicable to foreclosure of interests in
real estate or law applicable to personal property; (vi) Bank may bid at Sale
and may accept, as successful bidder, credit of the bid amount against the
Obligations as payment of any portion of the purchase price; and (vii) Bank
shall apply the proceeds of Sale, first to any fees or attorney fees permitted
Bank by law in connection with Sale, second to expenses of foreclosure,
publication, and sale permitted Bank by law in connection with Sale, third to
the Obligations, and any remaining proceeds as required by law.

Page 10



--------------------------------------------------------------------------------



 



     Miscellaneous Provisions. Mortgagor agrees to the following: (i) All
remedies available to Bank with respect to this Mortgage or available at law or
in equity shall be cumulative and may be pursued concurrently or successively.
No delay by Bank in exercising any remedy shall operate as a waiver of that
remedy or of any Default. Any payment by Bank or acceptance by Bank of any
partial payment shall not constitute a waiver by Bank of any Default;
(ii) Mortgagor represents that Mortgagor (a) is a corporation duly organized,
validly existing and in good standing under the laws of its state of
organization, and is authorized to do business in each other jurisdiction
wherein its ownership of property or conduct of business legally requires such
organization (b) has the power and authority to own its properties and assets
and to carry on its business as now being conducted and as now contemplated; and
(c) has the power and authority to execute, deliver and perform, and by all
necessary action has authorized the execution, delivery and performance of, all
of its obligations under this Mortgage and any other Loan Document to which it
is a party; (iii) The provisions hereof shall be binding upon and inure to the
benefit of Mortgagor, its heirs, personal representatives, successors and
assigns including, without limitation, subsequent owners of the Property or any
part thereof, and shall be binding upon and inure to the benefit of Bank, its
successors and assigns and any future holder of the Note or other Obligations;
(iv) Any notices, demands or requests shall be sufficiently given Mortgagor if
in writing and mailed or delivered to the address of Mortgagor shown above or to
another address as provided herein and to Bank if in writing and mailed or
delivered to Wachovia Bank, National Association, Mail Code VA7628, P. O. Box
13327, Roanoke, VA 24040 or Wachovia Bank, National Association, Mail Code
VA7628, 10 South Jefferson Street, Roanoke, VA 24011, or such other address as
Bank may specify from time to time and in the event that Mortgagor changes
Mortgagor’s address at any time prior to the date the Obligations are paid in
full, that party shall promptly give written notice of such change of address by
registered or certified mail, return receipt requested, all charges prepaid.
Notices to Bank must include the mail code. (v) This Mortgage may not be
changed, terminated or modified orally or in any manner other than by an
instrument in writing signed by the parties hereto; (vi) All references to
“Bank” shall mean to “Bank (for itself and its affiliate)”; (vii) The captions
or headings at the beginning of each paragraph hereof are for the convenience of
the parties and are not a part of this Mortgage; (viii) If the lien of this
Mortgage is invalid or unenforceable as to any part of the Obligations, the
unsecured portion of the Obligations shall be completely paid (and all payments
made shall be deemed to have first been applied to payment of the unsecured
portion of the Obligations) prior to payment of the secured portion of the
Obligations and if any clause, provision or obligation hereunder is determined
invalid or unenforceable the remainder of this Mortgage shall be construed and
enforced as if such clause, provision or obligation had not been contained
herein; (ix) This Mortgage shall be governed by and construed under the laws of
the jurisdiction where this Mortgage is recorded; (x) Mortgagor by execution and
Bank by acceptance of this Mortgage agree to be bound by the terms and
provisions hereof.
     Final Agreement. This Agreement and the other Loan Documents represent the
final agreement between the parties and may not be contradicted by evidence of
prior, contemporaneous or subsequent oral agreements of the parties. There are
no unwritten oral agreements between the parties.
     Waiver of Bankruptcy Stay. MORTGAGOR HEREBY AGREES, IN CONSIDERATION OF THE
RECITALS AND MUTUAL COVENANTS CONTAINED HEREIN, AND FOR OTHER GOOD AND VALUABLE
CONSIDERATION, INCLUDING THE EXTENSION OF THE LOAN, THE RECEIPT AND SUFFICIENCY
OF WHICH ARE HEREBY ACKNOWLEDGED, THAT IN THE EVENT THAT MORTGAGOR SHALL FILE
WITH ANY BANKRUPTCY COURT OF COMPETENT JURISDICTION OR BE THE SUBJECT OF ANY
PETITION UNDER TITLE 11 OF THE UNITED STATES CODE THE AUTOMATIC STAY IMPOSED BY
SECTION 362 OF TITLE 11 OF THE UNITED STATES CODE IS WAIVED, AND SUCH WAIVER
CONSTITUTES “CAUSE” PURSUANT TO 11 U.S.C. SECTION 362(d)(1) FOR THE IMMEDIATE
LIFTING OF THE AUTOMATIC STAY IN FAVOR OF BANK, AND MORTGAGOR HEREBY KNOWINGLY
AND IRREVOCABLY WAIVES ALL DEFENSES AND OBJECTIONS TO SUCH LIFTING OF THE
AUTOMATIC STAY.
[EXECUTION APPEARS ON FOLLOWING PAGE]

Page 11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Mortgagor has duly signed and sealed this instrument as
of the day and year first above written.

      Signed, sealed and delivered
in the presence of:   Mortgagor SBS MIAMI BROADCAST CENTER, INC., a
Delaware corporation  
/s/ Melanie M. Montenegro 
Print Name: Melanie M. Montenegro  
By: /s/ Joseph A. Garcia 
Joseph A. Garcia, Executive Vice President    
/s/ Jose Molina 
Print Name: Jose Molina  

State of Florida
County of Miami-Dade
     The foregoing instrument was acknowledged this day by Joseph A. Garcia, as
Executive Vice President of SBS MIAMI BROADCAST CENTER, INC., a Delaware
corporation on behalf of the corporation, who is personally known to me or who
has produced ___as identification.
Witness my hand and official seal, this ___day of December, 2006.

     
 
  ______________________________, Notary Public
Notary Seal
   
 
  ______________________________
 
  (Printed Name of Notary)  
 
  Commission Expires: ___________________________  
 
  Commission Number: ___________________________

Page 12